—Order, Supreme Court, Bronx County (Stanley Green, J.), entered March 18, 2002, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The testimonial evidence raises a triable issue as to whether defendant’s removal of snow and ice, as well as salting of the public sidewalk in front of her premises, was negligently performed and thus exacerbated the hazard to which plaintiff attributes his injury (see Jiuz v City of New York, 244 AD2d *126298). Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.